Exhibit 10.1
CONTRACT FOR SALE OF REAL ESTATE
SAW MILL PARK, LLC,
as Seller
and
TERRENO REALTY LLC,
as Buyer
As Of March 31, 2011

 



--------------------------------------------------------------------------------



 



CONTRACT FOR SALE OF REAL ESTATE
TABLE OF CONTENTS

 
1. Purchase Agreement
2. Property
3. Purchase Price
4. Payment of Purchase Price
5. Deposit Moneys
6. Due Diligence Investigation
7. Time and Place of Closing
8. Transfer of Ownership
9. Closing Deliveries of the Parties
10. “As Is” Sale; No Implied Or Oral Representations Or Warranties
11. Risk of Loss and Condemnation
12. Personal Property and Fixtures
13. Pre-closing Inspection of the Property
14. Building and Zoning Laws
15. Assessments for Municipal Improvements
16. Adjustments at Closing
17. Possession
18. Complete Agreement
19. Real Estate Brokers
20. Governing Law and Venue
21. Notices
22. Loan Assignment and Assumption



i



--------------------------------------------------------------------------------



 



         
23. No Assignment
       
24. Representations and Warranties
       
25. Environmental Representations and Warranties
       
26. Continuation of Seller’s Representations and Warranties
       
27. Buyer’s Representations and Warranties
       
28. Continuation Of Buyer’s Representations And Warranties
       
29. Seller’s Pre-Closing Covenants
       
30. Buyer’s Pre-Closing and Post-Closing Covenants
       
31. Flood Zone
       
32. Buyer’s Indemnity
       
33. Conditions Precedent to Buyer’s Obligation to Close
       
34. Conditions Precedent to Seller’s Obligation To Close
       
35. Failure To Close
       
36. Binding Effect
       
37. Participation in 1031 Exchange. Like Kind Exchange
       
38. Bulk Sale Tax Filing
       
39. Post Closing Property Management Agreement
       
40. Audit Confirmation and Information
       
41. Miscellaneous
       

ii



--------------------------------------------------------------------------------



 



CONTRACT FOR SALE OF REAL ESTATE
This Agreement for Sale (this “Agreement”) is made effective as of March 31,
2011

BETWEEN   SAW MILL PARK, LLC,
a New Jersey limited liability company

whose address is 570 Commerce Boulevard, Carlstadt, NJ 07072
referred to as the Seller,

AND   TERRENO REALTY LLC,
a Delaware limited liability company

whose address 16 Maiden Lane, Fifth Floor, San Francisco, CA 94108
referred to as the Buyer.
1. Purchase Agreement. The Seller agrees to sell, and the Buyer agrees to buy,
the Property, as hereinafter defined. The date of the contract is hereinafter
referred to as the “Effective Date”.
2. Property. The property to be sold consists of: (a) the land and all the
buildings, other improvements and fixtures on the land; (b) all of the Seller’s
rights relating to the land and such buildings, improvements and fixtures;
(c) the Seller’s right, title and interest in and to all licenses, permits,
approvals, rights-of-way and easements, if any; (d) all of the Seller’s
ownership rights, if any, in any land lying in the bed of any street or highway,
opened or proposed, in front of or adjoining the Property to the center line
thereof, and in any ways, strips or gores of land adjoining the Property;
(e) the Lease (as hereinafter defined); (f) any and all governmental approvals
and permits relating to the Property if and to the extent same are
transferrable; (g) any and all rights, warranties and guaranties relating to the
Property; and (h) true copies of all operating manuals, plans, specifications
and drawings in the Seller’s possession relating to the Property. The real
property to be sold is commonly known as 670 Belleville Turnpike, in the Town of
Kearny in the County of Hudson, and State of New Jersey. It is shown on the
municipal tax map as Block 150.01 Lot 52.04. This real property is more fully
described in the attached Schedule A (“Legal Description”) and Schedule A-1
(“Seller’s Survey”), and is herein referred to as the “Property.” The right of
Seller to be reimbursed for road improvement costs under agreement with the
Kearny Enterprise Zone Redevelopment Authority under that certain agreement
dated May (no date), 2004 is not transferred to Buyer and Seller shall retain
sole rights to any such reimbursement before or after Closing.
3. Purchase price. The purchase price is Thirty-Two Million Six Hundred Thousand
and 00/100 Dollars ($32,600,000.00) (hereinafter the “Purchase Price.”)
4. Payment of Purchase Price. The Buyer will pay the Purchase Price as follows:

 



--------------------------------------------------------------------------------



 



(a) First Deposit. Upon execution and delivery of this Agreement Buyer shall
remit a deposit by wire transfer to the Escrow Agent (said amount, together with
all accrued interest thereto being herein referred to as the “First Deposit”)
$2,000,000.00
(b) Second Deposit. Within two (2) business days after the completion or waiver
of the Due Diligence Period and Buyer’s election to proceed to Closing Buyer
shall remit a further deposit by wire transfer to the Escrow Agent (said amount,
together with all accrued interest thereon, being herein referred to as the
“Second Deposit”). The First Deposit and Second Deposit together with all
accrued interest earned thereon shall be referred to as the “Deposit” when
referenced collectively.
$1,000,000.00
(c) Loan Assumption. Subject to the provisions of Section 22, at the Closing,
there shall be credited against the Purchase Price an amount equal to the
principal balance of the Assumed Loan, together with all accrued unpaid interest
thereon as of the Closing Date, and all late charges, penalties or other charges
owing under the Assumed Loan as of the Closing Date (but specifically excluding
any loan assumption fees and related charges and reimbursements due to Lender in
connection with the Loan Assumption, which shall be paid as provided in
Section 22 (the “Loan Credit”). Subject to the provisions of Section 22, the
Loan shall be assigned to and assumed by Buyer as a condition of Closing and
Buyer shall acquire the Property subject to the Assumed Loan. The approximate
balance of the Assumed Loan as of March 1, 2011 is
$14,814,703.00
(d) Payment at Closing. The balance of the Purchase Price shall be paid at the
Closing, subject to the final Adjustment for the Loan Assumption and subject to
closing adjustments as hereinafter expressly provided, and shall be paid by wire
transfer of funds, as directed by the Seller, with written wiring instructions
to the Buyer at least two (2) business days prior to the Closing (subject to
adjustment at Closing which may be paid by attorney Trust account check not to
exceed $5,000 in amount)
$14,785,297.00

2



--------------------------------------------------------------------------------



 



5. Deposit Moneys:
     The First Deposit and the Second Deposit will be held as the Deposit, in a
segregated account in escrow by Buyer’s Title Insurance Company (Chicago Title
Insurance Company, unless the Buyer elects otherwise), which shall act as escrow
agent for the Deposit and for the Closing (the “Escrow Agent”). The Deposit
shall be held by Escrow Agent in one or more interest bearing trust accounts
until Closing or earlier termination of this Agreement pursuant to its terms. At
Closing the interest shall be divided equally between Seller and Buyer, and upon
any other disposition of the Deposit all interest accruing upon the Deposit
shall be paid to the party to whom the Deposit is payable pursuant to this
Agreement. The Deposit shall be wire transferred by Buyer to the account
maintained by the Escrow Agent on the date a fully executed copy of this
Agreement is returned to Buyer’s attorney. The Deposit shall be fully refundable
with all accrued interest if this Agreement is terminated during the Due
Diligence Period (as hereinafter defined), or if this Agreement is validly
terminated in accordance with its terms as a result of the breach or default of
the Seller or as a result of the non-satisfaction of a closing condition
hereinafter expressly provided as to the obligation of the Buyer to close
(including the absence of the Mortgage Assumption other than as a result of the
breach by Buyer of its obligations under Section 22 of this Agreement). If Buyer
does not terminate this Agreement during the Due Diligence Period, the Second
Deposit shall be remitted to the Escrow Agent within two (2) business days after
the expiration of the Due Diligence Period without Buyer terminating this
Agreement or waiver of the due diligence contingency and thereafter the Deposit
(including both the First Deposit and the Second Deposit) shall become
non-refundable, except for valid termination of this Agreement due to the breach
of this Agreement by Seller or failure to close due to Seller’s inability to
deliver title as provided in this Agreement or inability to complete the
Mortgage Assumption other than as a result of the breach by Buyer of its
obligations under Section 22 of this Agreement or other non-satisfaction of a
closing condition hereinafter expressly provided as to the obligation of the
Buyer to close.
     The Escrow Agent shall act as stakeholder, and shall have no liability,
with respect to the funds deposited, except to hold and apply same in accordance
with this Agreement. Buyer and Seller agree to provide W-9 or similar tax forms
to the Escrow Agent as reasonably required for the Deposit or for any escrow
under Section of this Agreement, and to execute and deliver escrow and deposit
agreements not inconsistent with the provisions of this Agreement as may be
reasonably requested by the Escrow Agent. The parties hereto shall indemnify and
hold harmless the Escrow Agent from and against any and all liability, and the
consequences thereof, in connection with its acting as stakeholder, except in
the event of willful misfeasance or negligence on the part of the Escrow Agent
in fulfilling its responsibilities pursuant to this Contract. In the event of a
dispute with respect to the funds deposited, the Escrow Agent either shall hold
same until the earlier of a written agreement between the parties or the entry
of an order of a court of competent jurisdiction, or shall interplead the funds
with the Clerk of the Superior Court of New Jersey in Hudson County.
     The Escrow Agent shall not disburse the Deposit to either party without
giving ten days’ advance written notice to the other party, except (a) if both
Buyer and Seller give to the Escrow

3



--------------------------------------------------------------------------------



 



Agent joint instructions as to the disbursement of the Deposit, or (b) if a
court of competent jurisdiction directs the Escrow Agent to disburse the Deposit
to either party.
     Any legal proceeding commenced by the Escrow Agent with respect to the
Deposit or with respect to its rights or duties in connection with this
Agreement shall be commenced in the Federal or State courts in New Jersey only,
and not in any other State.
6. Due Diligence Investigation.
     6.1 Inspections After Execution of this Agreement. Seller agrees to permit
Buyer to perform an investigation of the Property pursuant to the following
terms and conditions. The investigation may include both a review and evaluation
of the Inspection Documents listed below and the Inspections described below
(collectively, the “Investigation”):
          6.1.1 Inspection Documents Provided to Buyer. At or before the
execution and delivery of this Agreement the Seller shall deliver to the Buyer
(via email, FTP, or similar electronic transfer) the documents listed on
Schedule “H” annexed hereto and made a part hereof, for review and evaluation by
the Buyer. Furthermore, promptly after any written request by the Buyer from
time to time after the execution and delivery of this Agreement (whether during
the Due Diligence Period or afterwards), the Seller shall deliver to the Buyer
(via email, FTP or similar electronic transfer) such other documents,
agreements, contracts, reports, studies, plans, specifications, books, records,
governmental permits and approvals and applications therefor, insurance
policies, and other materials and information relating to the Property as may be
(a) reasonably requested by the Buyer and (b) in the Seller’s possession or
control. All of the foregoing that is provided by the Seller to the Buyer will
be referred to in this Agreement as the “Inspection Documents”. Buyer
acknowledges and agrees that Seller does not and has not made any representation
with regard to the accuracy of the Inspection Documents, except as set forth in
this Agreement. Seller does not make any representation or warranty concerning
the Property, or the suitability or fitness or condition thereof, or as to any
other matter and Buyer does not and shall not rely upon any statement or opinion
of the Seller concerning the Property other than the representations and
warranties and other agreements that are expressly set forth in this Agreement.
          6.1.2 Physical Inspection of the Property.
          (a) Seller agrees to permit the Buyer to make one or more inspections
(each, an “Inspection”) of the Property to the extent permitted and subject to
the terms of the Lease. As used in this Agreement, the term “Due Diligence
Period” means the period beginning on the date a fully executed copy of this
Agreement is delivered to Buyer’s attorney until 5:00 pm on the twenty-eighth
(28th) day after the date a fully executed copy of this Agreement is delivered
to Buyer’s attorney (or, if such 28th day is a Saturday, Sunday or legal
holiday, then 5:00 p.m. on the next succeeding business day). The Inspection may
include, without limitation, (subject to Sections 6.1.2(c), 6.1.2(d) and
6.1.2(e) hereof, as applicable) non-invasive and non-destructive examinations,
studies, evaluations and investigations that Buyer deems necessary, in its sole
judgment, to thoroughly evaluate the Property. Buyer’s investigations may
include, zoning

4



--------------------------------------------------------------------------------



 



reviews, appraisals, property inspections, environmental inspections and
evaluations and other inspections, studies and investigations as Buyer may
choose to make, subject to the limitations in this Agreement. Without in any way
whatsoever limiting the generality of the foregoing, the condition and future
life of the roof shall be subject to the approval of the Buyer. Buyer shall not,
and shall not permit its employees, consultants, engineers and agents to, in
connection with Buyer’s Inspection, conduct any boring, digging, drilling or
other physical intrusion of the Property (including any of the Improvements
thereon), unless the Seller consents thereto in writing, which consent may be
withheld in Seller’s sole and absolute discretion. Furthermore, the Seller
shall, promptly after written request by the Buyer, arrange for an interview by
the Buyer of appropriate personnel of the Tenant (as such capitalized term is
hereinafter defined) during the Due Diligence Period, at a time mutually
convenient to the Buyer and the Tenant. Buyer shall pay all costs and expenses
in connection with the Inspection. The Buyer may terminate this Agreement at any
time during the Due Diligence Period if Buyer is not satisfied with the results
of its Investigation, for any reason whatsoever, in Buyer’s sole discretion. If
the Buyer elects to terminate this Agreement hereunder, it must send written
notice, in accordance with this Agreement, of its election to the Seller on or
prior to the expiration of the Due Diligence Period, at which time the Buyer
shall be entitled to the prompt and unconditional return of the Deposit with all
accrued interest thereon and this Agreement will thereupon be terminated and of
no further force and effect, and neither party shall be under any further
liability to the other hereunder, except for those obligations which survive
termination pursuant to the express provisions of this Agreement. In such case,
the Seller shall promptly confirm to the Escrow Agent in writing that the Buyer
is entitled to the return of the Deposit and such interest. If Buyer fails to
terminate this Agreement BY 5:00 PM on the last day of the Due Diligence Period
(TIME BEING EXPRESSLY DECLARED TO BE OF THE ESSENCE), the right of termination
specified in this Section 6.1.2(a) shall conclusively be deemed to have been
waived and the obligations of the parties to close shall thereafter be firm,
subject only to the Conditions set forth in Sections 33 and 34 of this
Agreement.
          (b) Subject to the provisions of Sections 6.1.2(c), 6.1.2(d) and
6.1.2(e) below, from and after the date hereof and extending through the
Closing, the Buyer and its agents, employees, contactors and invitees shall have
the right, Mondays through Fridays between the hours of 7:00 a.m. and 5:00 p.m.,
upon not less than 48 hours prior notice to Seller to enter onto the Property
for the purpose of making Inspections; provided, however, that:
               (i) All work performed by or on behalf of the Buyer shall be
performed in accordance with all applicable laws and shall not in any material
respect interfere with the ongoing operations on the Property by the Tenant.
               (ii) The Buyer shall repair or cause to be repaired, at its own
expense, any damage caused by its Inspection at the Property so that the
Property is left in substantially the same condition as when the Buyer first
entered upon the Property;
               (iii) The Buyer shall remove all of its personal property, and
shall cause each of its employees, agents, contractors, and invitees to remove
its personal property from the

5



--------------------------------------------------------------------------------



 



Property upon the completion of each activity conducted by the Buyer s or its
employees, agents, contractors, or invitees thereon; and
               (iv) The right of entry and the right to make Inspections of the
Property may not be exercised until the Buyer has delivered to the Seller the
Certificate or Certificates of Insurance referred to in Section 6.1.2(c) below,
and the failure of the Buyer to maintain such insurance, as required in said
Section 6.1.2(c), shall entitle the Seller to suspend said right of entry.
          (c) The Buyer shall maintain, at the Buyer’s own expense, or shall
cause its consultants to maintain at their expense, the following insurance with
reputable carriers, which shall provide coverage for each entry (the Buyer may
provide insurance for entries by a potential lender or its consultants and
employees by separate agreement between Buyer and its potential lenders).
               (i) Workers’ Compensation Insurance in amounts as required by
applicable law and Employer’s Liability Insurance in the amount of not less than
One Million and 00/100 ($1,000,000) Dollars for each accident;
               (ii) Commercial General Liability Insurance which shall provide
coverage of not less than Three Million and 00/100 ($3,000,000) Dollars for
injury or death to any one (1) person; Five Million and 00/100 ($5,000,000)
Dollars for injury or death to more than one (1) person; and Five Million and
00/100 ($5,000,000) Dollars with respect to property damage;
               (iii) Automobile Liability Insurance in a combined single limit
of One Million and 00/100 ($1,000,000) Dollars covering owned, non-owned, leased
or hired vehicles for each occurrence for bodily injury to or death of persons
and/or loss of damage to property.
The terms and coverages of the foregoing insurance shall be as evidenced by
Certificates to be furnished to the Seller. Such Certificate shall provide that
(i) the insurance listed above is in full force and effect; (ii) the insurer
insures against the liability assumed by the Buyer on its own behalf and on
behalf of its employees, agents, consultants and contractors under this
Agreement, (iii) the Seller is an additional insured and (iv) not less than ten
(10) days written notice shall be given to the Seller prior to cancellation or
material change of any policy. Prior to the Buyer entering upon the Property,
the Buyer shall cause each such Certificate of Insurance to be mailed or
delivered to the Seller at the address first above written for Seller, or at
such other address as the Seller may from time to time specify.
          (d) The Buyer shall indemnify, defend, and hold Seller harmless as and
to the extent provided in Section 32.
          (e) The Buyer shall not permit any mechanic’s, materialman’s, or
construction liens or any other liens to attach to the Property, and if any do
attach, Buyer shall

6



--------------------------------------------------------------------------------



 



diligently have same discharged of record or adequately bonded-over, by reason
of the performance of any work or the purchase of any materials by Buyer or its
agents, servants, employees, contractors, or invitees in connection with any
entry onto the Property, Tests, or studies conducted by or for the Buyer.
          6.2 Seller’s Agreement Not to Market the Property during the Due
Diligence Period. During the Due Diligence Period or until the Inspection
contingency at this Section 6 has been waived by Buyer and Buyer has paid the
Second Deposit, Seller shall not market the Property for sale. If this Agreement
is terminated during the Due Diligence Period all obligations of the Seller
under this Section 6.2 shall immediately and unconditionally be null, void and
of no force or effect.
          6.3 Buyer’s Confidentiality Obligation. (a) The parties hereto agree
that the terms of this Agreement and all materials and information concerning
the Property, the Tenant and the Seller’s ownership of the Property obtained by
the Buyer from the Seller or otherwise obtained by Buyer during the
Investigation pursuant to this Agreement will, until the Closing, be used by
Buyer and Buyer’s agents, advisors and consultants solely for the purpose of
evaluating the transaction and the Property and closing the transaction, and all
such information and materials will be kept confidential and shall not be
disclosed to any other persons or entities, except (i) as may be required to
properly record the deed; or (ii) in connection with the Loan Assumption; or
(iii) if the same is already public knowledge or in the public domain; or
(iv) in connection with any proceeding or action before, or any application to,
any court or other governmental authority, provided however that if the Buyer is
requested by legal process to disclose any confidential information, then Buyer
shall give prompt notice of such request and reasonable cooperation to the
Seller so that the Seller may seek a protective order or other appropriate
relief.; or (v) if, in the judgment of the Buyer, the same is required to be
disclosed by law or regulation prior to Closing (including without limitation
federal or state securities laws or regulations). Furthermore, subject to the
immediately preceding sentence, such information and materials shall not be used
for any other purposes and any information and materials provided by Seller to
Purchaser, including without limitation, any reports furnished to Purchaser,
shall be returned to Seller if the Closing does not occur.
          (b) The Seller acknowledges that, in connection with the Buyer’s
compliance with the Federal securities laws, the Buyer will be issuing a press
release as to the Buyer’s agreement to purchase the Property, promptly after the
execution and delivery of this Agreement which shall comply with legal
requirements. Any other press release during the period of one year after
closing shall be issued only with the consent of both Buyer and Seller as to the
contents and form thereof.
          (c) The provisions of this Section 6.3 shall survive the termination
of this Agreement.
          6.4 Time of Essence. TIME IS EXPRESSLY DECLARED TO BE OF THE ESSENCE
WITH RESPECT TO ALL PROVISIONS OF THIS SECTION 6 OF THIS CONTRACT.

7



--------------------------------------------------------------------------------



 



7. Time and Place of Closing. The parties agree to close this transaction (the
“Closing”) on the later of: (a) five (5) business days after expiration or
waiver of the Due Diligence Period; or (b) the date on which the Lender approves
the Assumption of the Mortgage and is prepared to close the assumption
transaction with Buyer. Both parties will fully cooperate so the Closing can
take place on or before the stated date. The Closing will be completed by escrow
through the Escrow Agent.
     (a) If either party shall fail or refuse to close title on the applicable
scheduled date of Closing, then after such failure to timely close title time
shall be deemed of the essence upon written notice being given by the attorney
for either party to the other party’s attorney, provided written notice is
delivered no later than ten (10) days prior to the date of Closing set forth in
the Time of the Essence notice.
     (b) If one (1) party to this Agreement breaches this Agreement and the
injured party institutes (and is successful in) a judicial action to enforce its
rights or obtain remedies hereunder, in addition to all other rights and
remedies under law or equity and under this Agreement the prevailing party shall
be entitled to recover from the defaulting party reasonable attorneys’ fees,
court costs and expenses incurred by such injured party therein in addition to
any other relief granted by the Court.
8. Transfer of Ownership. At the Closing, the Seller will transfer ownership and
physical possession (including keys), of the Property, subject to the tenancy of
H.D. Smith Wholesale Drug Co. (the “Tenant”) under the “Lease” (defined in
Schedule H, paragraph (d) of this Agreement), to the Buyer, with title thereto
as follows:
     (a) Title to the Property shall be marketable fee simple title insurable by
a title insurance company of the Buyer’s choice authorized to do business in the
State of New Jersey, at regular rates and without exception or rights of third
parties other than as set forth in the Mortgagee Title Policy referenced at
Section Schedule H, paragraph (b) of this Agreement, and subject to the
following additional exceptions all of which shall be deemed “Permitted
Exceptions”:
          (i) Laws, regulations and ordinances of federal, state, regional,
county or local entities or agencies having jurisdiction over the Property,
provided same are not being violated and do not prohibit or materially restrict
the use of the Property for general warehousing and distribution (the “Permitted
Use”).
          (ii) Such state of facts as are shown on Seller’s Survey of the
Property, and any other facts shown on an accurate survey to be provided by
Buyer, provided such other facts do not materially interfere with or limit the
Permitted Use, nor would reveal encroachments onto the Property from adjoining
properties, nor overlaps on adjoining properties;
          (iii) Utility easements existing on the Effective Date;

8



--------------------------------------------------------------------------------



 



          (iv) The Lease;
          (v) The Deed Notice referenced in Section (m) on Schedule H; and
          (v) Covenants and restrictions of record existing on the Effective
Date provided same have not been violated, will not result in forfeiture in the
event of a future violation, and do not prohibit or materially restrict any use
of the Property permitted by applicable laws and zoning ordinances and
regulations.
     (b) The Assumed Loan shall be a Permitted Exception, provided that the Loan
Assumption is approved and made effective as of the date of Closing.
     (c) Within the Due Diligence Period, the Buyer shall procure a preliminary
certificate of title from a title insurance company of the Buyer’s choice
licensed to do business in the State of New Jersey and (at the option of the
Buyer) a survey from a licensed surveyor of the State of New Jersey. The Buyer
shall promptly notify the Seller, in writing, of any title exceptions set forth
in such preliminary certificate survey or in any amendments thereto which are
not Permitted Exceptions. The Seller shall then have a ten (10) day period after
such notice (“Title Cure Period”) to clear or remove the non-Permitted
Exceptions to the reasonable satisfaction of the Buyer’s counsel and the Buyer’s
title company.
     (d) In the event the Seller is unable, prior to the expiration of the Title
Cure Period, to remove the non-Permitted Exceptions and deliver title as
required above, the Buyer shall have the right either to accept such title as
the Seller is able to convey, without abatement of the purchase price, or to
terminate this Agreement. If this Agreement is so terminated, then the Deposit
shall be returned to the Buyer and the Seller shall pay to Buyer its fees, costs
and expenses actually incurred with respect to title examination, and survey up
to a maximum, aggregate amount of Five Thousand and 00/100 ($5,000.00) Dollars
(the Buyer’s “Title/Survey Costs”) and thereupon this Agreement shall thereafter
be null and void and of no further force and effect, and neither party shall
have any further liability to the other party hereunder.
9. Closing Deliveries of the Parties.
     9.1 At Closing the Seller shall deliver to the Buyer the following:
          (a) The deed required by this Agreement describing the Property
according to an accurate metes and bounds description prepared by the Buyer’s
surveyor, subject to the approval of Seller’s attorney, which approval shall not
be unreasonably withheld nor unduly delayed. The deed shall be the usual Bargain
and Sale Deed, with Covenants Against Grantor’s Acts, in proper statutory short
form for recording and shall be duly executed and acknowledged so as to convey
to the Buyer the fee simple title to the Property required hereby, free of all
liens, rights, claims and encumbrances, except as otherwise provided in this
Agreement. The deed shall be accompanied by such forms (including an affidavit
of consideration and seller’s residency

9



--------------------------------------------------------------------------------



 



certification/exemption) as are required to be filed with the deed in order for
the deed to be recorded, all duly executed by the Seller.
          (b) An Affidavit of Title in standard form and with such content as
shall be approved by Buyer’s counsel and Buyer’s Title Insurance Company, which
approval shall not be unreasonably withheld or unduly delayed.
          (c) A certificate as to the continued accuracy of the representations,
warranties and covenants provided in this Agreement as of the date of Closing
executed by Seller’s Manager or a duly authorized signatory.
          (d) A duly adopted Resolution or Consent in Lieu of Meeting of the
Members of Seller authorizing the entry into the within Agreement and the
execution and delivery of all documents necessary to effectuate the transactions
contemplated hereby by the Manager of the Seller.
          (e) A Non-Foreign Person Certification in conformity with Section 1445
of the Internal Revenue Code of 1986, as amended.
          (f) Copies of real estate tax bills for the current year in the
possession of Seller.
          (g) A duly executed and acknowledged estoppel certificate from Tenant
in the form set forth on Schedule B, executed and dated not more than thirty
(30) calendar days prior to the date of Closing.
          (h) A duly executed and acknowledged instrument in the form of
Schedule C annexed hereto providing for, inter alia, the assignment by Seller of
the landlord’s interest in the Lease and the assumption by Buyer of the
landlord’s obligations under the Lease which remain in effect from and after the
Closing.
          (i) The original Letter of Credit with transfer documentation in the
issuing bank’s standard form of such transfer documentation, duly executed by
Seller and Tenant, if required, and acknowledged, sufficient to transfer same to
the Buyer (which shall be countersigned by Buyer, if required), together with
the fee (if any) required to be paid to the issuing bank for such transfer,
which fee shall be paid by the Tenant pursuant to the terms of the Lease.
          (j) The letter notifying the Tenant of the sale of the Property to
Buyer and stating the new address for notices under the Lease in the form set
forth on Schedule D hereto.
          (k) Broker’s acknowledgment of the full payment of the commission for
the subject sale.
          (l) A title closing statement in standard form accurately reflecting
all financial aspects of the sale transaction.

10



--------------------------------------------------------------------------------



 



          (m) The roof warranty and the documentation confirming that the roof
warranty has been assigned to the Buyer in accordance with its terms.
          (n) The original Lease. In addition, prior to Closing Seller shall
make its entire leasing file respecting the Property available for inspection by
Buyer at Seller’s office, including all invoices and copies of all
correspondence with the Tenant in the Seller’s possession and shall provide
copies of any portions of the file requested by Buyer.
          (o) An assignment, without recourse and without representation
transferring to the extent transferrable the Seller’s rights to the governmental
approvals and permits, rights, warranties and guaranties referred to in clauses
(f) and (g) of Section 2 of this Agreement in the form annexed hereto as
Schedule “I.”
          (p) The originals (if available) or copies of the items of personal
property described in Section 2 of this Agreement.
          (q) Either a Response Action Outcome or a Remediation Certification
issued pursuant to ISRA by a Licensed Site Remediation Professional (as such
capitalized terms are hereinafter defined) with respect to the conveyance by the
Seller to the Buyer of title to the Property, as provided in Section 29(h). If a
Remediation Certification is provided, then it shall be accompanied by evidence
of the establishment of the associated remedial funding source or financial
assurance as provided in Section 29(h).
          (r) Such other documents specifically provided for herein, or as may
be necessary or reasonably required by Buyer and Buyer’s Title Insurance Company
in order to consummate the transactions contemplated hereby, provided and on
condition that such documents do not increase Seller’s obligations or
liabilities beyond those expressly assumed under this Agreement.
     9.2 At Closing the Buyer shall deliver to the Seller the following:
          (a) The Purchase Price, plus or minus adjustments, in conformance with
Section 4 of this Agreement; and
          (b) A title closing statement in standard form accurately reflecting
all financial aspects of the sale transaction.
          (c) The Loan Assumption documents to close the Loan Assumption with
the First Mortgage Lender.
          (d) A duly executed and acknowledged assignment and assumption
agreement referenced in Section 9.1(h).

11



--------------------------------------------------------------------------------



 



10. “As Is” Sale; No Implied Or Oral Representations Or Warranties.
     (a) Buyer acknowledges and agrees that, except as expressly set forth in
this Agreement, Seller has not made, does not make and specifically negates and
disclaims any representations, warranties, promises, covenants, agreements or
guaranties of any kind or character whatsoever, whether express or implied, oral
or written, past, present or future, of, as to, concerning or with respect to
(i) value; (ii) the income to be derived from the Property; (iii) the
suitability of the Property for any and all activities and uses which Buyer may
conduct thereon, including, without limitation, the possibilities, if any, for
future development of the Property; (iv) the habitability, merchantability,
marketability, profitability or fitness for a particular purpose of the
Property; (v) the manner, quality, state of repair or lack of repair of the
Property; (vi) the nature, quality or condition of the Property, including,
without limitation, the indoor and outdoor environment air quality, water, soil
and geology; (vii) the compliance of or by the property or its operation with
any laws, rules, ordinances or regulations of any applicable governmental
authority or body; (viii) the manner or quality of the construction or
materials, if any, incorporated into the Property; (ix) compliance with any
federal, state, and local environmental protection, pollution, health and safety
or land use laws, rules, regulations, ordinances, orders, requirements or common
law, including, without limitation, Title III of the Americans with Disabilities
Act of 1990, as amended, the Federal Water Pollution Control Act, as amended,
the Resource Conservation and Recovery Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Safe Drinking Water Act, as amended, the Hazardous Materials Transportation Act,
as amended, the Occupational Safety and Health Act of 1970, as amended, the
Toxic Substance Control Act, as amended, the New Jersey Industrial Site Recovery
Act (N.J.S.A. 13:1k 6 et seq.), and regulations promulgated under any of the
foregoing and analogous state statutes and regulations; (x) the presence or
absence of hazardous or toxic materials, substances or waste at, on, under, or
adjacent to the Property; (xi) the content, completeness or accuracy of the due
diligence materials or preliminary report regarding title; (xii) the conformity
of the improvements to any plans or specifications for the Property including
any plans and specifications that may have been or may be provided to Purchaser;
(xiii) the conformity of the Property to past, current or future applicable
zoning or building requirements; (xiv) deficiency of any undershoring,
(xv) deficiency of any drainage; (xvi) the fact that all or a portion of the
Property may be located on or near an earthquake fault line; (xvii) the
existence of vested land use, zoning or building entitlements affecting the
Property; (xviii) the Lease or the Tenant; or (xix) with respect to any other
matter. Buyer further acknowledges and agrees that being given the opportunity
to inspect the Property and review information and documentation affecting the
Property, except for the express representations and warranties and other
agreements of Seller contained in this Agreement, Buyer will rely solely on its
own investigation of the Property and review of such information and
documentation, and not on any information provided or to be provided by Seller.
Buyer further acknowledges and agrees that any information made available to
Buyer or provided or to be provided by or on behalf of Seller with respect to
the Property was obtained from a variety of sources and that Seller has not made
any independent investigation or verification of such information and, except as
expressly set forth in this Agreement, makes no representations as to the
accuracy or completeness of such information.

12



--------------------------------------------------------------------------------



 



Buyer agrees to fully and irrevocably release Seller from any and all claims
that Buyer may now have or hereafter acquire against Seller for any costs, loss,
liability, damage, expense, demand, action or cause of action arising from
Buyer’s reliance upon such information or documentation[Please note there is no
express provision that imposes liability on Seller for errors in the documents
provided]. Seller is not liable or bound in any manner by any oral or written
statements, representations or information pertaining to the Property, or the
operation thereof, furnished by any real estate broker, agent, employee, servant
or other person. Buyer further acknowledges and agrees, except as otherwise
expressly provided in this Agreement, that to the maximum extent permitted by
law, the sale of the Property as provided for herein is made on an “as is”
condition and basis with all faults, and that Seller has no obligations to make
repairs, replacements or improvements to the Property. Buyer represents,
warrants, and covenants to Seller, which representation, warranty, and covenants
to Seller shall survive the Closing and not be merged with the deed, that,
except for Seller’s express representations and warranties and other agreements
specified in this Agreement, Buyer is relying solely upon Buyer’s own
investigation of the Property.
     (b) Nothing contained in this Agreement shall be construed as authorizing
Buyer to apply for a zoning change, variance, subdivision map, lot line
adjustment or other discretionary governmental act. Except in connection with
the Federal Freedom of Information Act and the New Jersey Open Public Records
Act, and except in connection with any certificate of continued occupancy that
may be required in connection with the conveyance of the Property, and except
for the bulk sales tax filing required to be filed with the New Jersey Division
of Taxation, Buyer agrees not to submit any reports, studies or other documents,
including, without limitation, plans and specifications, impact statements for
water, sewage, drainage or traffic, environmental review forms, or energy
conservation checklists to any governmental agency, or any amendment or
modification to any such instruments or documents prior to the Closing unless
first approved by Seller, which approval Seller may withhold in Seller’s sole
discretion. Buyer’s obligation to purchase the Property shall not be subject to
or conditioned upon Buyer’s obtaining any variances, zoning amendments,
subdivision maps, lot line adjustment, or other discretionary governmental act,
approval or permit.
     (c) Except as otherwise expressly provided in this Agreement, Buyer shall
rely solely upon Buyer’s own knowledge of the Property based on its
investigation of the Property and its own inspection of the Property in
determining the Property’s physical condition. Except with respect to the
representations, warranties and other agreements of the Seller expressly
provided in this Agreement, Buyer and anyone claiming by, through or under Buyer
hereby waives its right to recover from and fully and irrevocably releases
Seller, its employees, officers, directors, representatives, agents, servants,
attorneys, affiliates, parent, subsidiaries, successors and assigns, and all
persons, firms, corporations and organizations in its behalf (“Released
Parties”) from any and all claims that it may now have or hereafter acquire
against any of the Released Parties for any costs, loss, liability, damage,
expenses, demand, action or cause of action arising from or related to any
construction defects, errors, omissions or other physical conditions, latent or
otherwise, including environmental matters,

13



--------------------------------------------------------------------------------



 



affecting the Property, or any portion thereof. The foregoing release includes
claims of which Buyer is presently unaware or which Buyer does not presently
suspect to exist which, if known by Buyer, would materially affect Buyer’s
release to Seller. In this connection and to the extent permitted by law, Buyer
hereby agrees, represents and warrants, which representation and warranty shall
survive the Closing and not be merged with the Deed, that Buyer realizes and
acknowledges that factual matters now unknown to it may have given or may
hereafter give rise to causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which are presently unknown, unanticipated
and unsuspected, and Buyer further agrees, represents and warrants, which
representation and warranty shall survive the Closing and not be merged with the
Deed, that the waivers and releases herein have been negotiated and agreed upon
in light of that realization and that (except with respect to the
representations, warranties and other agreements of the Seller expressly
provided in this Agreement) Buyer nevertheless hereby intends to release,
discharge and acquit Seller from any such unknown causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses which might
in any way be included as a material portion of the consideration given to
Seller by Buyer in exchange for Seller’s performance hereunder. Seller and Buyer
have each initialed this Section 10(c) to further indicate their awareness and
acceptance of each and every provision hereof.

         
 
  SELLER’S INITIALS   PURCHASER’S INITIALS
 
 
/s/ ER  
/s/ AB

     (d) Buyer acknowledges that it has had (or will have, prior to the Closing
Date) an opportunity to conduct its own environmental investigation of the
Property. Buyer is (or, prior to the Closing Date, will become) aware of the
environmental conditions affecting or related to the Property. Except with
respect to the representations, warranties and other agreements of the Seller
expressly provided in this Agreement, Buyer agrees to take the Property subject
to such environmental conditions and the Deed Notice and/or all environmental
costs and liabilities arising out of or in any way connected to the Property and
Buyer hereby releases Seller from any obligation with respect to such
environmental conditions and/or to pay any environmental costs and liabilities
relating to the Property excluding any personal injury claims or claims for
damage to personal property brought against Buyer by third parties relating to
the occurrences at the Property during Seller’s ownership thereof.
11. Risk of Loss and Condemnation.
     (a) Risk of loss, by reason of fire or other casualty, shall remain with
the Seller until the time of Closing. In the event of fire or other casualty to
the Property, the Seller shall advise the Buyer within ten (10) days thereof. If
all or any part of the Property suffers damage by fire or other casualty, the
Buyer shall have the right to terminate this Agreement, and upon such
termination the Deposit shall be returned to the Buyer, this Agreement shall
thereafter be null

14



--------------------------------------------------------------------------------



 



and void and of no further force and effect, and neither party shall have any
further liability to the other party hereunder. However, notwithstanding the
immediately preceding sentence, the Buyer shall not have the right to terminate
this Agreement if within twenty (20) days after the occurrence of such fire or
other casualty the Seller demonstrates to the satisfaction of the Buyer that
(i) the reasonably estimated cost to repair the damage does not exceed
$1,000,000; (ii) a policy of property insurance is in effect covering such
damage; (iii) the insurance company is prepared to pay insurance proceeds
thereunder in an amount sufficient to pay the full cost of repair (less any
applicable deductible); (iv) each holder of a mortgage has committed to permit
such insurance proceeds to be disbursed to the owner of the Property to be
applied to the cost of repair, and the terms and conditions for such
disbursement are satisfactory to the Buyer; (v) the Tenant has no right of
abatement of rent under the Lease in respect of such damage, or a policy of rent
insurance is in effect that will pay to the owner of the Property the full
amount of such rent abatement until the repair work is completed; and (vi) the
Tenant neither has, nor has asserted, a right of termination under the Lease in
respect of the damage. If this Agreement is not terminated by the Buyer, the
Buyer shall Close title to the Property in accordance herewith, without an
abatement of the purchase price, and receiving an assignment of the proceeds of
such insurance, and the Seller shall pay to the Buyer at Closing the amount of
any applicable deductible.
     (b) In the event that condemnation or eminent domain proceedings shall be
commenced by any governmental or quasi-governmental authority having
jurisdiction therefor against all of the Property, the Seller shall promptly
notify the Buyer, provide the Buyer with all information concerning such
proceedings, and this Agreement shall terminate, in which event the Deposit
shall be returned to the Buyer, this Agreement shall thereafter be null and void
and of no further force and effect, and neither party shall have any further
liability to the other party hereunder. If any part of the Property is affected
by condemnation or eminent domain proceedings, the Seller shall promptly notify
the Buyer and provide the Buyer with all information concerning such
proceedings; if the Buyer demonstrates that such part of the Property taken
would materially interfere with the current use of the Property, or if the Buyer
notifies the Seller that the Buyer has a commercially reasonable, good faith
concern that the condemnation award would not be made available to the Buyer
(whether by reason of the rights of the mortgage lender to such award, or
otherwise) which Seller is not able to resolve within twenty (20) days after
notice, or if the Buyer notifies the Seller that the Buyer has a commercially
reasonable, good faith concern that the Tenant would be entitled to reduce its
rent (other than a mere de minimis reduction or a temporary reduction reimbursed
by rent insurance) which Seller is not able to resolve within twenty (20) days
after notice, then the Buyer may, at its option, by giving written notice to the
Seller within thirty (30) days after its receipt of the notice of such
proceedings, terminate this Agreement, in which event the Deposit shall be
returned to the Buyer, this Agreement shall thereafter be null and void and of
no further force and effect, and neither party shall have any further liability
to the other party hereunder except for those obligations and liabilities which
survive termination pursuant to the express provisions of this Agreement. In the
event the Buyer does not elect to terminate this Agreement, then Buyer shall be
entitled to receive the damages awarded for the public taking of the Property,
and if the condemnation or eminent domain proceedings have not been concluded
before Closing, then after the expiration or waiver of the

15



--------------------------------------------------------------------------------



 



contingencies under Article 6 of this Agreement Buyer shall have the right to
assume control of the legal action for such award, subject to the rights of the
First Mortgage Lender under the Assumed Loan.
12. Personal Property and Fixtures. Many items of property become so attached to
a building or other real property that they become a part of it. These items are
called fixtures. All fixtures are included in this sale and shall be delivered
in “as is”, “where is” condition at the Closing. All electrical wiring,
plumbing, sanitary and heating systems and fixtures shall be in working order at
the Closing and are included in this Sale. Seller represents that it does not
maintain cleaning supplies or equipment or other personal property of the Seller
at the Property and no such items are included in this sale transaction. This
provision shall not survive Closing of title.
13. Pre-closing Inspection of the Property. The Seller agrees to permit the
Buyer to inspect the Property within forty-eight (48) hours before the Closing,
to confirm that there has been no material change in the condition of the
Property from its condition on the date of this Agreement, and that Seller has
complied with its obligations hereunder.
14. Building and Zoning Laws. The Seller represents and warrants that, to the
best of the Seller’s knowledge, the use being made by the Tenant of the Property
does not violate any applicable zoning ordinance, building code or other law and
the Seller has not received any notices of such violations.
15. Assessments for Municipal Improvements. Certain municipal improvements such
as sidewalks and sewers may result in the municipality charging property owners
to pay for the improvement. All unpaid charges (assessments) against the
Property for work completed before the Effective Date which are not includable
in Supplemental Rent payable by the Tenant will be paid by the Seller at or
before the Closing. If the improvement is not completed before the Effective
Date, then only the Buyer will be responsible for the assessments which are not
includable in Supplemental Rent paid by the Tenant. If the improvement is
completed, but the amount of the charge (assessment) is not determined and if
the assessment is not includable in Supplemental Rent payable by Tenant, the
Seller will pay an estimated amount at the Closing. When the amount of the
charge which is not includable in Supplemental Rent payable by Tenant is finally
determined, the Seller will pay any deficiency to the Buyer (if the estimate
proves to have been too low), or the Buyer will return any excess to the Seller
(if the estimate proves to have been too high).
16. Adjustments at Closing. The following are to be adjusted and prorated
between Seller and Buyer as of 11:59 p.m. on the day preceding the Closing,
based upon a 365 day year, with Seller deemed to be the owner of the Property on
the day preceding the Closing and Buyer deemed to be the owner of the Property
on the date of the Closing:
     16.1. Rents. All Fixed and Supplemental Rents paid by the Tenant under the
Lease. Supplemental Rent is required to be paid monthly by Tenant on account of
estimated amounts for any calendar year, and at the end of such calendar year,
such estimated amounts are to be recalculated based upon the actual expenses,
taxes and other relevant factors for that calendar

16



--------------------------------------------------------------------------------



 



year, with the appropriate adjustments being made with the Tenant. Such portion
of the Supplemental Rent collected by Seller prior to the Closing and applicable
to the calendar month in which the Closing occurs shall be prorated between
Seller and Buyer at the Closing as in the case of Fixed Rent. At the time of
final calculation and collection from (or credit to) the Tenant of the amounts
in reconciliation of actual Supplemental Rent for a period for which estimated
amounts paid by the Tenant have been prorated, there shall be a re-proration
between Seller and Buyer. If the recalculated Supplemental Rent exceeds the
estimated amount paid by the Tenant, upon collection from the Tenant, such
excess shall be divided and applied to Supplemental Rent then due and payable in
the same proportion that the Supplemental Rent before and after Closing bear to
one another, with Buyer paying to Seller the portion of such excess which Seller
is so entitled to receive. If the recalculated Supplemental Rent are less than
the estimated amount paid by the Tenant, such shortfall shall be apportioned
between Seller and Buyer in the same proportion that the Supplemental Rent
before and after Closing bear to one another, if the Closing occurred during the
accounting period for which such recalculation was made, with Seller paying to
Buyer the portion of such shortfall so allocable to the Seller.
     16.2. Real Estate Taxes. Real estate taxes, if and to the extent not
included in Supplemental Rent adjustments shall be adjusted and prorated on the
basis of the fiscal year for which assessed. If the Closing shall occur before
the tax rate or assessed valuation is fixed for the Property, the apportionment
of real estate taxes for such Property shall be upon the basis of the tax rate
for the preceding year applied to the most recently applicable assessed
valuation of such Property, subject to further and final adjustment when the tax
rate and/or assessed valuation for such Property is fixed for the year in which
the Closing occurs, which obligation to adjust shall survive the delivery of the
deed and the Closing. In the event that the Property or any part thereof shall
be or shall have been affected by an assessment or assessments, whether or not
the same become payable in annual installments, Seller shall, at the Closing, be
responsible for any installments due prior to the Closing and Buyer shall be
responsible for any installments due on or after the Closing, subject to the
terms of Article 15 hereof.
     16.3. Utility Charges. If and to the extent that utility charges are not
included in the Supplemental Rent apportioned at Closing, Seller shall obtain
readings of meters measuring utility consumption at the Property (other than
utilities which are the responsibility of Tenant under the Lease) for all
periods through (and including) the date preceding the Closing date. Seller
shall pay, and be responsible, for all bills rendered on the basis of such
readings. As to any utility charges or sewer rents payable by Tenant, Buyer
shall close title and accept the delivery of the Deed subject to such unpaid
charges and rents and any lien resulting therefrom, without credit against the
Purchase Price or any claim or right of action against Seller.
     16.4. Other Adjustments. The following items shall also be adjusted as of
11:59 P.M. on the day before the Closing date: (i) charges and payments under
Service Contracts assigned to Buyer at Buyer’s option; (ii) deposits with sewer
or water utilities. The Seller shall within 15 days after the Effective Date
advise the Buyer in writing of the amount of any such deposits and provide to
the Buyer written evidence from the utility substantiating the same. Buyer shall
contribute One Hundred Ninety-Five Thousand Six Hundred and 00/100 Dollars
($195,600.00) toward payment of the New Jersey’s Seller’s State Transfer Tax,
and the balance of the Seller’s

17



--------------------------------------------------------------------------------



 



State Transfer Tax shall be paid by Seller. The Seller represents and warrants
to the Buyer that the Property is assessed by the municipal assessor as Class 4B
(industrial) property. The fee for recordation of the Deed of Conveyance will be
paid by Buyer. All New Jersey taxes due from a seller of real property,
including withholding taxes which must be paid at the time of recordation of the
Deed, if applicable, shall be paid by Seller.
     16.5. Correction of Adjustments. Any errors or omissions in computing
adjustments at the Closing shall be promptly corrected, provided that the party
seeking to correct such error or omission shall have notified the other party of
such error or omission on or prior to the date that is one (1) year following
the Closing date. The provisions of this Article 16 shall survive Closing.
17. Possession. At the Closing the Buyer will be given possession of the
Property, vacant, broom clean, and free of any tenants (other than the Tenant
under the Lease), occupants or occupancy rights of third persons, other than
Permitted Exceptions to title.
18. Complete Agreement. This Agreement is the entire and only agreement between
the Buyer and the Seller. This Agreement replaces and cancels any previous
agreements between the Buyer and the Seller. This Agreement can only be changed
by an agreement in writing signed by both the Buyer and Seller. The Seller
states that the Seller has not made any other contract to sell the Property to
anyone else.
19. Real Estate Brokers. The parties warrant and represent to each other that
they have not engaged the services of any real estate agent or broker in
connection with this Agreement except Cushman & Wakefield of New Jersey, Inc.
(the “Broker”), which shall be paid a commission by Seller pursuant to separate
agreement if, as and when Closing occurs. In the event that any real estate
broker, salesperson or agent claims entitlement to a real estate brokerage
commission arising out of this transaction as a result of its relationship to a
party to this Agreement, other than the Broker, said party shall indemnify and
hold the other party harmless from and against any and all such claims for
commission, including, but not limited to, such indemnified party’s attorneys
fees and costs of suit. The Seller shall indemnify, defend and hold the Buyer
harmless from any claims, damages or losses suffered by the Buyer in connection
with any sale commission payable to the Broker, including, but not limited to,
reasonable attorney’s fees, court costs and related litigation expenses..The
representations, indemnities and hold harmless agreements set forth herein shall
survive closing of title.
20. Governing Law and Venue. The interpretation, construction, validity, rights,
remedies, obligations and performance of this Agreement shall be governed in
accordance with the laws of the State of New Jersey. Any litigation arising out
of or relating to this Agreement shall be exclusively venued in the State or
Federal Courts of New Jersey.
21. Notices. All notices under this Agreement must be in writing. The notices
must be delivered (a) personally or (b) simultaneously sent by (i) email or
facsimile transmission and (ii) mailed by certified mail, return receipt
requested, or by reputable overnight express mail delivery (e.g., FedEx) to the
other party at the respective address set forth below. Notices may be signed by
and

18



--------------------------------------------------------------------------------



 



sent by the parties’ respective attorneys. All notices served personally shall
be effective upon receipt and all notices served by email or facsimile and mail
shall be effective on the day of successful transmission as confirmed by
electronic record and deposit in the United States Mail, postage prepaid,
properly addressed or deposited with the overnight express mail service.
(a) The address of Buyer, for notice purpose is:
Terreno Realty LLC
16 Maiden Lane, Fifth Floor
San Francisco, California 94108
Attention: Andrew T. Burke, Senior Vice President
Facsimile: 415-655-4599
Email: ANDY@TERRENO.COM
- with a simultaneous copy to -
Kevin T. O’Brien, Esq.
Norris, McLaughlin & Marcus, P.A.
721 Route 202/206, Suite 200
P. O. Box 5933
Bridgewater, New Jersey 08807
Facsimile: 908-722-0755
Email: KTOBRIEN@NMMLAW.COM
(b) The address of Seller, for notice purpose is:
Saw Mill Park, LLC
C/O Russo Development, LLC
570 Commerce Boulevard
Carlstadt, NJ 07072
Attention: Edward Russo, Manager
Facsimile: 201-487-6440
Email: edrusso@russodevelopment.com
- with a simultaneous copy to -
Russo Development, LLC
570 Commerce Boulevard
Carlstadt, NJ 07072
Attention: Richard G. Berger, General Counsel
Facsimile: 201-487-6440
Email: rberger@russodevelopment.com

19



--------------------------------------------------------------------------------



 



22. Loan Assignment and Assumption. The Property is subject to a first mortgage
loan (the “Assumed Loan”) in the initial principal amount of Sixteen Million and
00/100 Dollars ($16,000,000.00) to Principal Life Insurance Company (the “First
Mortgage Lender”). True copies of all the loan documents, consisting of the
Promissory Note, Mortgage and Security Agreement, Assignment of Rents and
Leases, UCC-1 Financing Statements filed with both Hudson County and the State
of New Jersey, the Tenant’s Subordination, Nondisturbance and Attornment
Agreement, the Environmental Indemnity Agreement, and the Guaranty and
Suretyship Agreement (collectively the “Loan Documents”), shall be delivered by
Seller to Buyer as provided in Section 6.1.1 of this Agreement. Seller agrees to
apply for and make a diligent and good faith effort to obtain an agreement by
the First Mortgage Lender (in form and substance reasonably acceptable to the
Buyer) (the “Loan Assumption Agreement”) whereby the Assumed Loan shall be
assigned to and assumed by Buyer at the Closing as a “Permitted Transfer” in
compliance with the “Property Transfer Requirements” as each of the foregoing
terms are defined in the Mortgage at pages 9 through 11. From and after the
Effective Date of this Agreement the Buyer shall cooperate with Seller and
provide all information required by the Mortgage or reasonably requested by the
First Mortgage Lender in connection with the request for the Loan Assumption. At
Closing the Buyer shall pay the loan assumption fee in the amount of One Percent
(1%) of the principal balance outstanding as required by the Loan Documents to
the First Mortgage Lender. By way of example, if the outstanding principal
balance was $14,791,734.82 as of the date of Closing, the loan assumption fee
would be $147,917.35. Any escrows held by Lender shall be released back to
Seller and new escrows shall be funded by Buyer at Closing. In addition, the
Buyer, at its own cost, shall be responsible for providing to the First Mortgage
Lender such title insurance endorsements and/or new lender’s title insurance
policy as the First Mortgage Lender may require for the Loan Assumption (it
being recognized that the cost to the Buyer thereof may possibly be zero, if the
First Mortgage Lender accepts a new title insurance policy from the Buyer’s
title insurance company that contains all the same exceptions as are contained
in the owner’s title insurance policy of the Buyer and no endorsements in
addition to the endorsements that are contained in the owner’s title insurance
policy of the Buyer). Buyer shall pay all legal fees of Buyer’s counsel,
including, without limitation, legal fees to Buyer’s counsel for issuing any
opinions which the First Mortgage Lender will require from Buyer’s legal counsel
in connection with the Loan Assumption. All other legal expenses, third party
fees and underwriting costs incurred to obtain the Loan Assumption Agreement
shall be paid by Seller. If the First Mortgage Lender is not fully prepared to
close the Loan Assumption Agreement by the date that is ninety (90) days after
the Effective Date, then either the Seller or the Buyer shall have the right to
terminate this Agreement at any time thereafter upon ten days’ advance written
notice to the other party. Upon such a termination, the Deposit shall be
returned to Buyer with all accrued interest, and the parties shall have no
further liability or obligation to one another under the terms of this
Agreement, except those liabilities and obligations that expressly survive a
termination of this Agreement.
Without limiting the generality of the requirement that the Loan Assumption
Agreement be reasonably acceptable to the Buyer in form and substance, the Loan
Assumption Agreement (a)

20



--------------------------------------------------------------------------------



 



shall not change any of the terms and conditions of the Loan Documents (except
for changes reflecting the identity of the Buyer); (b) shall be in accordance
with the Buyer’s REIT structure, including by way of illustration (i) that the
Buyer’s corporate parent is a publicly-traded company, (ii) that no personal
guaranties of any natural person will be provided, (iii) that the entity taking
title to the Property will be an affiliate of the Buyer named herein, and
(iv) that the Buyer named herein will provide to the First Mortgage Lender
recourse liability against the Buyer named herein (as Edward Russo has
previously provided to the First Mortgage Lender recourse liability against
himself personally); and (c) shall contain (or be accompanied by) an estoppel on
the part of the First Mortgage Lender to the effect that, to its knowledge, no
default (and no event which, with notice or the passage of time or both would
constitute a default) exists under the Loan Documents, and that the Loan
Documents have not been amended.
The Seller shall not consent to any amendment of any of the terms of the Loan
Documents prior to the Closing or the termination of this Agreement. If there
occurs a default (or an event which, with notice or the passage of time or both,
would constitute a default) under the Loan Documents, or if the First Mortgage
Lender sends to the Seller any notice of default, the Seller shall promptly
advise the Buyer. The Seller shall not permit any default to occur under the
Loan Documents while this Agreement remains in effect prior to Closing. The
Seller shall keep the Buyer timely apprised of all discussions and
correspondence between the First Mortgage Lender and the Seller regarding the
Loan Assumption, the Loan or the Property.
23. No Assignment. The Buyer shall not be entitled or permitted to assign its
rights and/or obligations hereunder without the express written consent of the
Seller, in Seller’s sole and absolute discretion, except that the Buyer may
(without the consent of the Seller) assign its rights under this Agreement to
any affiliate of the Buyer named in this Agreement (that is to say, to any
entity that controls, is controlled by, or is under common control with, the
Buyer named in this Agreement). No such assignment shall relieve the Buyer named
in this Agreement from any liability under this Agreement; and the Buyer named
herein shall provide at Closing to the First Mortgage Lender recourse liability
against the Buyer named herein as provided in the immediately preceding
paragraph. If the Buyer named herein does so assign its rights under this
Agreement, the Buyer shall notify the Seller of the name of the assignee; and
the assignee shall be included in the meaning of the defined term “Buyer”, as
such term is used in this Agreement.
24. Seller’s Representations and Warranties. The Seller hereby warrants and
represents to the Buyer that at the date of this Agreement and again as of the
Closing date the following matters are true:
          a. There are no leases or rights of any third persons to acquire, use
or occupy the Property or any part thereof, except the Lease with the Tenant and
pursuant to the Permitted Exceptions.
          b. The Seller has not received any notice or request from any
governmental entity (federal, state or local), insurance company or board of
fire underwriters or the Tenant requesting the performance of any work or
alterations at the Property or alleging any violation of law and Seller has no
knowledge of any violation of law.

21



--------------------------------------------------------------------------------



 



          c. The documents delivered by Seller to Buyer itemized in
Paragraph 6.1.1 of this Agreement are accurate and complete copies of the
documents received by Seller and maintained in its files.
          d. Seller has the necessary power and authority to execute this
Agreement and consummate the transactions contemplated by this Agreement without
the consent or joinder of any other party being required.
          e. The subject sale to Buyer has been approved by all required action
of Seller’s Manager, and Seller shall provide at Closing a resolution to that
effect signed by Seller’s Manager and certified to be a true copy of the
original thereof. Edward Russo is the sole member of the Seller and the sole
manager of the Seller. All references in this Section 24, in Section 25 and
elsewhere in this Agreement to the “knowledge” of the Seller shall include the
knowledge of Edward Russo.
          f. No litigation, proceeding or controversy has been served upon
Seller or, to the best knowledge of Seller, is threatened, and there is no basis
known to Seller for any such litigation, proceeding, controversy, or claim
against Seller or the Property. Seller has an outstanding claim relating to
certain HVAC rooftop units at the Building as more particularly identified in
Section 24(t), below.
          g. To the best of Seller’s knowledge, there is no existing, proposed
or contemplated plan to modify or realign any street or highway or other public
improvement that might give rise to an assessment against the Property, nor is
there any existing, proposed or contemplated eminent domain proceeding that
would result in the taking of all or any part of the Property.
          h. To the best of Seller’s knowledge, the Seller has complied with all
requirements of any governmental agency, board, commission, or office having
jurisdiction over the Property with respect to the use, development and
construction of the Property.
          i. To the best of Seller’s knowledge there is no action, suit or
proceeding pending or threatened against the Property, relating to or arising
out of the ownership, management, or operation of the Property, including any
action, suit or proceeding in any court or before or by any Federal, State,
County or Municipal department, commission, board, bureau, agency or other
governmental panel or authority.
          j. To the best of Seller’s knowledge there is no proceeding pending or
threatened action relating to the assessed valuation of the Property, and no
appeal of any real estate taxes with respect to the Property or any portion
thereof is currently pending or contemplated.
          k. Seller is duly organized, validly existing in good standing
pursuant to the laws of the State of New Jersey. The Property constitutes all or
substantially all of the assets of Seller. This Agreement, and the deed and
other documents being executed by the Seller at Closing, are valid obligations
of Seller; and the persons or parties executing this Agreement,

22



--------------------------------------------------------------------------------



 



and such deed and other closing documents, on its behalf have been duly
authorized and empowered to bind the Seller hereto and thereto.
          l. Neither the execution nor the delivery of this Agreement nor the
consummation of the purchase and sale contemplated by this Agreement in
accordance with its terms conflict with or will result in the breach of any of
the terms, conditions or provisions of Seller’s organizational and/or governing
documents or any agreement, decree, statute, law, regulation, ordinance, order,
or judgment to which it is a party or by which Seller or the Property may be
bound.
          m. The rent roll attached as Schedule E is an accurate and complete
summary of the status of the rents (including additional rent), revenues and
security deposit of the Property through the Effective Date.
          n. The statement of expenses referenced in Schedule H, paragraph
(g) of this Agreement is an accurate and complete statement of all expenses
incurred by Seller relating to the operation of the Property during the
specified period of time.
          o. There are no existing leasing commission agreements to which Seller
is a party pursuant to which any commissions are or could become due and owing
with respect to the Lease.
          p. Schedule F is a complete and correct list of all contracts
affecting the Property as of the Effective Date. All such agreements are
terminable upon 30 days notice to the service provider.
          q. There is a valid certificate of occupancy currently in effect for
the Tenant’s occupancy of the Property under the Lease.
          r. Seller has not made any agreements or commitments affecting the
Property which will be binding upon the Buyer or the Property after Closing,
other than the Lease and as otherwise provided in the Permitted Exceptions.
          s. The Property is located within the Belleville Turnpike
Redevelopment Area of the New Jersey Meadowlands District which allows the
Permitted Use.
          t. All sums payable by reason of any labor or services or materials
heretofore furnished with respect to the Property have been, or prior to the
Closing will be, paid in full, with the exception of certain invoices from a
mechanical contractor for repairs made to compressors, originally purchased and
installed by that contractor, within certain rooftop packaged units which were
the responsibility of the manufacturer and which compressors were replaced by
the manufacturer of the units, York (a division of Johnson Controls). At the
Closing, the Seller shall either (i) provide to the Buyer written evidence
(reasonably satisfactory to the Buyer) that such dispute has been settled and
all parties have released their claims; or (ii) agree in writing (in form and
substance satisfactory to the Buyer) that the Seller will indemnify

23



--------------------------------------------------------------------------------



 



and hold harmless the Buyer against and from any and all liability, loss, cost
and expense relating to such dispute.
          u. No bankruptcy or reorganization proceeding with respect to the
Seller (whether voluntary or involuntary) is pending or presently contemplated
by the Seller.
          v. The Lease is in full force and effect. The Lease has not been
amended or supplemented. No default (and no event which, with notice or the
passage of time or both, would constitute a default) on the part of the Tenant
exists under the Lease. No default (and no event which, with notice or the
passage of time or both, would constitute a default) on the part of the Seller
exists under the Lease. No rent has been received by Seller for rent in advance
of the current month. There are no contracts, agreements or understandings
currently in effect relating in any way whatsoever to the Property with the
Tenant other than the Lease. The letter of credit (referred to in paragraph
(d) on Schedule H hereto) dated June 23, 2005 as amended June 30, 2005 has not
been further amended.
          w. The Loan Documents have not been amended or supplemented. No
default (and no event which, with notice or the passage of time or both, would
constitute a default) on the part of the Seller exists under the Loan Documents.
There are no contracts, agreements or understandings currently in effect
relating in any way to the Assumed Loan with the First Mortgage Lender other
than the Loan Documents.
          x. The Property comprises a separately subdivided lot and a separate
tax lot, but is included with two other properties under separate ownership in a
zoning lot of record. [Seller did own contiguous property which it conveyed to
Saw Mill II, LLC and its affiliated companies own contiguous properties]
25. Environmental Representations and Warranties. The Seller makes the following
additional warranties and representations as of the date of this Agreement to
induce the Buyer to enter into this Agreement and again as of the Closing date:
     (a) To the best of the Seller’s knowledge, the Property is in compliance
with all municipal, county, state, and federal laws, statutes, acts, rules,
regulations and ordinances.
     (b) To the best of the Seller’s knowledge, there are no underground tanks
at the Property.
     (c) To the best of the Seller’s knowledge, there is no asbestos-containing
material, and there are no PCB’s, other then as permitted by NJDEP pursuant to
its review and approval of Seller’s Remedial Action Workplan for the Property, ,
and no such materials have been incorporated, installed or otherwise located at
the Property by the Seller.
     (d) The Seller does not have any knowledge of any pending or threatened
claims, complaints, notices or requests for information with respect to any
Environmental Law or with respect to Hazardous Substances (as such capitalized
terms are hereinafter defined).

24



--------------------------------------------------------------------------------



 



     (e) The Seller does not have any knowledge of any release, spill, leak,
emittance, discharge, leeching, seeping, draining or dumping of any Hazardous
Materials on the Property or off site emanating from the Property, other than as
disclosed in the documents identified in paragraph (f) on Schedule H. As used
herein, the term “Hazardous Materials” has the meaning given to any of the terms
“hazardous material”, “hazardous substance” or “hazardous waste” in any Federal,
State or local law, regulation or executive order concerning or relating to
industrial hygiene or the protection of health or the environment
(“Environmental Law”).
26. Continuation of Seller’s Representations and Warranties. It shall be a
condition to the Buyer’s obligation to close that all of the representations and
warranties set forth at Sections 24 and 25 of this Agreement shall be true at
and as of the Closing. The representations and warranties contained in
Sections 24 and 25 of this Agreement shall survive Closing for a period of six
(6) months.
If any representation or warranty is made “to the best of Seller’s knowledge” or
words to that effect, and a material condition exists affecting the title or
imposing a significant additional cost or obligation upon the Buyer which was
not known to Seller when such representation or warranty was made, but is
discovered by Buyer prior to Closing, Buyer may, at its option, either
(1) terminate this Agreement and receive the return of the Deposit together with
its Title/Survey Costs, or (2) proceed to close title without any adjustment of
the Purchase Price.
27. Buyer’s Representations and Warranties. The Buyer hereby warrants and
represents to the Seller that as of the date of this Agreement the following
matters are true:
     (a) Buyer has the necessary power and authority to execute this Agreement.
Upon the delivery by the Buyer of the Second Deposit, the Buyer will have the
necessary power and authority to consummate the transaction contemplated by this
Agreement.
     (b) This Agreement has been, and (upon delivery by the Buyer of the Second
Deposit) the consummation of the transactions contemplated hereby will have
been, approved by all required actions of Buyer’s Board of Directors, and to the
extent necessary, its shareholders.
     (c) Buyer has funds in its possession or credit available to it to complete
the purchase pursuant to this Agreement without the need for any mortgage or
financing other than the Loan Assumption.
28. Continuation Of Buyer’s Representations And Warranties. It shall be a
condition to the Seller’s obligation to close that all of the representations
and warranties set forth at Section 27 of this Agreement shall be true at and as
of the Closing. The representations contained in Section 27 of this Agreement
shall survive Closing for a period of six (6) months.
29. Seller’s Pre-Closing Covenants. Subsequent to the Effective Date and through
the date of Closing, Seller covenants and agrees to:

25



--------------------------------------------------------------------------------



 



          (a) Provide Buyer with a copy of any notice hereafter received by
Seller of any Governmental Regulation (“Violation Notice”). Prior to the
Closing, the Seller shall either (i) cure the same at its own cost and expense
or (ii) cause the Tenant to cure the same at the Tenant’s own cost and expense.
If the Seller fails or refuses to correct (or to cause the Tenant to correct) a
violation within the time and in compliance with the terms set forth in such
Violation Notice prior to the Closing and the Seller and the Buyer cannot agree
upon the procedure to be followed with respect to the correction of said
violation by the Seller (or the Tenant) or the acceptance of the condition of
the property by the Buyer subject to such violation and a mutually acceptable
adjustment of the Purchase Price, then the Buyer shall have the right to
terminate the Agreement by written notice to the Seller and to receive the
return of the Deposit together with its Title/Survey Costs.
          (b) Fully cooperate with Buyer in obtaining an Occupancy Certification
for Buyer’s Permitted Use and promptly sign all applications, consents and
documents necessary or appropriate therefor.
          (c) Promptly inform the Buyer of any change in the status of the
Property which affects the Tenant’s ability to use the Property for the
Permitted Use.
          (d) Not further encumber or otherwise adversely affect the title to
the Property.
          (e) Provide to the attorney conducting the Closing such information as
is required by the Internal Revenue Service for the purpose of complying with
Section 6045(e) of the Internal Revenue Service Code, as amended by the Tax
Reform Act of 1986.
          (f) Not amend or supplement any of the terms of the Lease.
          (g) Not amend or supplement any of the terms of the Loan Documents.
          (h) Comply with ISRA prior to the date of Closing at the Seller’s own
cost and expense, with respect to the conveyance by the Seller to the Buyer of
the Property. Without limiting the generality of the foregoing, the Seller shall
do all of the following (all at its own cost and expense). Within five days
after the Effective Date, the Seller shall file a General Information Notice
with the NJDEP. Promptly after the Effective Date, the Seller shall engage
EcolSciences, Inc. as its Licensed Site Remediation Professional (“LSRP”), or
another consultant who shall be subject to the approval of the Buyer (which
approval shall not be unreasonably withheld). The Seller promptly and diligently
shall cause the LSRP to prepare a Preliminary Assessment, shall undertake any
investigations and remediations that the LSRP may require in order for the LSRP
to issue a site-wide Remediation Action Outcome (“RAO”) and/or obtain from the
NJDEP a No Further Action (“NFA”) letter fro all media (including soil,
groundwater, surface water and sediment). The Seller shall cause the LSRP to
provide to the Buyer, at the same time that the LSRP provides the same to the
Seller, copies of all reports and correspondence (past and current) and other
written materials generated or received by the LSRP during the course of the
LSRP’s work. The Seller shall cause the LSRP to cooperate with the

26



--------------------------------------------------------------------------------



 



Buyer and the Buyer’s environmental consultant; the Seller hereby authorizes the
LSRP to communicate freely with the Buyer and the Buyer’s environmental
consultant. If the RAO has not been issued by 25 days after the Effective Date
(or by such later date as the Seller may agree in writing, but in all events
prior to the date of Closing), the Seller shall cause the LSRP to issue a
Remediation Certification and the Seller shall establish the remedial funding
source or financial assurance prior to Closing. The remedial funding source or
financial assurance shall not be in the form of a self-guarantee. The amount of
the remedial funding source or financial assurance (although determined by the
LSRP) shall also be subject to the approval of the Buyer (and the Buyer may
require the Seller to provide an increased or supplemental amount thereof). If
the Remediation Certification is issued prior to Closing in lieu of an RAO, then
the Seller shall (and shall cause the LSRP to) do that which is necessary
promptly and diligently, such that the RAO can be issued as soon after Closing
as is reasonably possible.
          (i) As used in this Agreement, the term “ISRA” means the Industrial
Site Recovery Act, as amended (including, without limitation, the amendments
effected by the Site Remediation Reform Act, N.J.S.A. 58:10c-1 et seq. and the
Solid Waste Management Act, N.J.S.A. 13:1E-1 et seq.), and all regulations
(whether existing now or in the future) promulgated pursuant thereto. As used in
this Agreement, the terms “Response Action Outcome”, “Licensed Site Remediation
Professional”, “General Information Notice”, “No Further Action Letter”,
“Preliminary Assessment” and “Remediation Certification” have the meanings
ascribed to such terms in ISRA.
30. Buyer’s Pre-Closing and Post-Closing Covenants.
          (a) Prior to Closing Buyer shall promptly provide to Seller all
information reasonably required by the First Mortgage Lender for the Loan
Assumption, shall provide opinions of its counsel required for the Loan
Assumption and shall execute and deliver the Loan Assumption Agreement and the
documents required thereby. Buyer shall cooperate with Seller in its efforts to
obtain the Loan Assumption Agreement and shall attend phone or personal
conferences with representatives of the First Mortgage Lender if requested to do
so by the Seller. Buyer shall make its legal counsel available for consultation
with Seller’s legal counsel and legal counsel for the First Mortgage Lender to
facilitate the prompt execution of a Loan Assumption Agreement in a form
reasonably acceptable to the Buyer and Seller. Without limiting the foregoing,
within five business days after the Effective Date, the Buyer shall provide the
following information and documents to Seller, which Seller will submit to the
First Mortgage Lender with the request for the Loan Assumption Agreement:
               (i) Buyer’s Certificate of Incorporation, as amended to date;
               (ii) Buyer’s By-Laws, as amended to date;
               (iii) A Good Standing Certificates issued by the State of
Delaware and dated within 15 days of the Effective Date;

27



--------------------------------------------------------------------------------



 



               (iv) A certificate of authority issued by the State of New Jersey
confirming that Buyer is authorized to own property and transact intrastate
business within the State of New Jersey; (provided, however, that this item
(iv) need not be provided within five days after the Effective Date, but will be
provided if required by the First Mortgage Lender promptly after the First
Mortgage Lender indicates that the First Mortgage Lender will approve the Loan
Assumption);
               (v) A draft legal opinion of Buyer’s counsel concerning due
formation, valid existence and authority to enter into and carry out the
obligations under the Loan Assumption Agreement and the Loan Documents; and
               (vii) A copy of Buyer’s most recently filed financial statement
with all notes and schedules.
          (b) Buyer acknowledges that the Seller has disclosed and Buyer will
(without limiting the right of the Buyer to terminate this Agreement during the
Due Diligence Period) at Closing accept title to the Property knowing that the
Property is a brownfield site which as of the date of Closing shall be fully
remediated to levels approved by the New Jersey Department of Environmental
Protection (“NJDEP”). Accordingly, the Buyer understands and agrees that the
Property shall be delivered on the date of Closing with Engineering and
Institutional Controls which include caps (such as paved areas and foundations)
and the Deed Notice. No residential use of the Property is permitted. From and
after the Closing, each successive owner from time to time of the Property
(including without limitation the Buyer) shall comply with the conditions of the
Deed Notice during the tenure of such owner’s ownership of the Property (but
neither the Buyer nor any other owner shall have responsibility for such
compliance with respect to the period before, or with respect to the period
after, the tenure of such owner’s ownership of the Property). The Engineering
controls may not be disturbed at any time, except in compliance with applicable
legal requirements and, when necessary, upon prior written consent of the NJDEP.
From and after the Closing, each successive owner of the Property from time to
time shall be responsible to maintain the Engineering controls, and not allow
them to fall into disrepair or be damaged, during the tenure of such owner’s
ownership of the Property; such responsibility includes all maintenance, repair,
inspection and reporting obligations pursuant to the Deed Notice and applicable
legal requirements. The acceptance by each owner of a deed of the Property shall
automatically constitute an undertaking by such owner of such obligation
directly in favor of the Seller, and an agreement that the Seller may enforce
such obligation directly against such owner, and that the Seller may recover
from such owner all counsel fees, engineering or consultant fees and litigation
costs reasonably and necessarily incurred by the Seller as a result of such
owner’s failure to so comply during the tenure of such owner’s ownership of the
Property. The covenants set forth in this Section 30(b) shall survive Closing
and shall be incorporated into the Deed from Seller to Buyer, as a covenant that
shall be binding upon Buyer and all subsequent owners of the Property, as a
covenant running with the land; provided, however, that (and the Deed from the
Seller to the Buyer shall state) that neither the Buyer nor any other owner of
the Property shall be responsible to the Seller for such obligations with
respect to the period before, or with respect to the period after, such owner’s
tenure of

28



--------------------------------------------------------------------------------



 



ownership of the Property. The Deed covenant shall include a grant of access in
the event Buyer or any subsequent owner breaches the covenant and Seller is
required to remediate the Property, and in such case shall authorize Seller to
remediate to the lowest standard permitted by NJDEP at the cost and expense of
the breaching owner of the Property.
31. Flood Zone. The Buyer acknowledges that the Property is located within a
“Flood Plain”, or “Flood Hazard Area” (hereinafter referred to as “Flood Zones”)
as those terms are defined in N.J.S.A. 58:l6A-5l et seq. and the regulations
promulgated thereunder. The parties understand and agree that Buyer will not
object and will Close subject to these facts.
32. Buyer’s Indemnity.
     The Buyer shall indemnify, defend and hold the Seller and its managers,
members, employees and affiliates, including, without limitation the “Seller
Indemnitees” harmless from and against all loss or liability for or on account
of any injury (including death) or damage received or sustained by any person or
persons by reason of any act or omission, whether negligent or otherwise, on or
before the Closing Date on the part of the Buyer or any employee, invitee, agent
or contractor of the Buyer in the course of any activities carried out at the
Property by or on behalf of the Buyer. In the event of injury or damage caused
in part by any act or omission of the Seller Indemnitees, or any employee,
invitee, agent or contractor of the Seller Indemnitees, the indemnification
obligation owed by the Buyer shall be reduced, proportionately, based upon the
percentage allocation of fault due to the act or omission of the Seller
Indemnitees or any employee, invitee, agent or contractor thereof, as determined
by the finder of fact and reflected in any final, non-appealable judgment in the
underlying action or in an action between the Seller Indemnities and the Buyer
arising out of such injury or damage. This indemnification shall exclude any
loss or liability incurred by virtue of the mere discovery by the Buyer of any
environmental contamination at the Property, but such exclusion shall not apply
to any exacerbation by the Buyer of any such existing contamination. The term
“Seller Indemnitees” shall be deemed to mean the Seller, its successors and
assigns, Russo Development, LLC, its successors and assigns, and all companies
and corporations directly or indirectly subsidiary to Seller or Russo
Development, L.L.C., its successors or assigns, and all managers, members,
shareholders, directors, partners and employees of all such entities, and the
successors and assigns of any of them. The provisions of this Section 32 shall
survive any termination of this Agreement.
33. Conditions Precedent to Buyer’s Obligation to Close. The obligation of the
Buyer to close is subject to the following conditions:
          (a) The representations and warranties of Seller contained in this
Agreement shall be true and correct at and as of the Closing as though such
representations and warranties were made at and as of the date of Closing,
except as otherwise expressly contemplated herein.

29



--------------------------------------------------------------------------------



 



          (b) Seller shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by it prior to or at the Closing.
          (c) The First Mortgage Lender shall have executed and delivered the
Loan Assumption Agreement prior to or on the date of Closing.
34. Conditions Precedent to Seller’s Obligation To Close. The obligation of the
Seller to close is subject to the following conditions:
     (a) The representations and warranties of Buyer contained in this Agreement
shall be true and correct at and as of the Closing as though such
representations and warranties were made at and as of the date of Closing except
as otherwise expressly contemplated herein.
     (b) Buyer shall have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by its prior to or at the Closing.
35. Failure To Close.
     (a) The parties agree that in the event of (i) Seller’s inability to convey
Title to the Property as required by this Agreement on the Closing Date or any
adjournment thereof agreed upon by the parties (“Title Failure”); or (ii) the
failure to occur of any of the conditions precedent to Buyers’ obligation to
purchase the Property contained in this Agreement (“Condition Failure”) on or
before the Closing Date or any adjournment thereof agreed upon by the parties,
the Buyer may terminate this contract by written notice to the Seller. Upon such
termination, the Buyer shall be entitled to the return of the Deposit. If such
termination is due to Title Failure, Buyer shall receive from Seller an amount
equal to the Title/Survey Costs. If the Title Failure or the Condition Failure
is due to a deliberate breach by the Seller of any of its obligations under this
Agreement, then the Buyer shall also be entitled to recover from the Seller the
reasonable out of pocket expenses incurred by the Buyer up to a maximum of
$20,000 in connection with the transaction contemplated by this Agreement,
including without limitation costs of inspections and investigations and costs
of engineers, attorneys and environmental consultants.
     (b) The parties agree that in the event that Buyer fails to Close and to
pay the purchase price, other than as a result of the failure of a contingency
or condition precedent to Buyer’s obligation to Close, the Seller, as its sole
remedy on account thereof, may terminate this Agreement by written notice to
Buyer, whereupon the Seller shall be entitled to obtain from the Escrow Agent
the Deposit as liquidated damages on account of such default and, thereafter
neither party shall have any further rights or obligations hereunder other than
those which, pursuant to the express provisions hereof, survive the termination
of this Agreement. The parties have consulted with their respective advisors and
attorneys and have negotiated with each other and have agreed upon an amount for
the Deposit that both believe is fair and reasonable under the circumstances and
a suitable proxy for actual damages. The payment of the Deposit to Seller

30



--------------------------------------------------------------------------------



 



as liquidated damages is not intended to be a forfeiture or penalty, but instead
is intended to constitute liquidated damages to Seller and is a reasonable
estimate of the damages that will be incurred by Seller if Buyer defaults in its
obligation to purchase the Property hereunder. Nothing contained in this
Section 35 shall in any way limit any indemnification (and any related hold
harmless and defense) obligation of Buyer or Seller pursuant to this Agreement.
Buyer covenants not to bring any action or suit challenging the amount of
liquidated damages provided hereunder in the event of such default. This
Section 35 shall expressly survive the termination of this Agreement..
36. Binding Effect. This Agreement is binding upon all parties who sign it and
all who succeed to their rights and responsibilities.
37. Participation in 1031 Exchange. Like Kind Exchange.
     37.1. Notwithstanding any contrary provision of this Agreement, Seller and
Buyer agree that either party, prior to the Closing, can notify the other party
(provided that such notice is given at least ten days in advance of the Closing)
of an election to enter into a like-kind exchange or reverse 1031 exchange for
property designated or to be designated in accordance with Section 1031 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (such property or properties being hereinafter called the “Exchange
Property”). The assigning party expressly reserves the right to assign its
rights, but not its obligations, hereunder to a Qualified Intermediary (the
“Intermediary”) as provided in IRC Reg. 1.1031(k)-1(g)(4) on or before the
Closing. The parties agree to execute a written consent to such assignment on
the Intermediary’s standard form, provided the written consent form is
commercially reasonable and customary, and provided that the written consent
form involves no liability or cost on the part of the non-requesting party.
Nothing herein shall create a contingency of any nature and the Closing shall
not be delayed nor shall the obligations of either party be contingent upon, or
increased by virtue of, any proposed 1031 exchange.
     37.2. If either party elects to exercise its rights under Section 37.1,
such party shall indemnify, defend, and hold the other party harmless from and
against any and all liabilities, losses, expenses, and claims, including costs
and reasonable attorneys’ fees, incurred by the other party and resulting from
or arising from such exercise or from any like kind exchange transaction.
38. Bulk Sale Tax Filing.
     Seller shall, promptly upon the written request of the Buyer, cooperate
with the Buyer in preparing and filing the necessary forms and statements to
provide bulk sale notice to the New Jersey Division of Taxation. The parties
agree that any sum of money required to be held in escrow by the New Jersey
Division of Taxation shall be held by the Escrow Agent from the proceeds of sale
due at Closing in an interest bearing trust account, which will be released to
the Seller, with all accrued interest, if, as and when Seller obtains a tax
clearance letter from the New Jersey Division of Taxation, which obligation of
Seller to obtain such tax clearance letter, and

 



--------------------------------------------------------------------------------



 



satisfy any and all conditions required for the issuance thereof, shall survive
Closing. Notwithstanding anything to the contrary contained herein, Buyer shall
not be liable for any taxes owed in connection with the ownership, use or
operation of the Property prior to Closing, or any taxes on any gain realized
upon the sale, transfer or assignment of the Property and Seller shall indemnify
and hold Buyer harmless from any liability or cost incurred in connection with
any claim for any such taxes, including any interest and penalties thereon and
cost and fees relating thereto. The indemnification provision contained in this
Article 38 shall survive the termination of the Contract and/or the Closing
under the Contract.
39. Post Closing Property Management Agreement.
     At Closing the Buyer and Seller’s affiliated company, Russo Development,
LLC shall execute and deliver the Property Management Agreement annexed hereto
as Schedule G.
40. Audit Confirmation and Information.
     The Seller acknowledges that it has been advised by the Buyer that the
Buyer must comply with certain acquisition audit or disclosure requirements
pursuant to rules and regulations of the U.S. Securities and Exchange
Commission. For the period of time commencing on the Closing date and continuing
through the date that is six (6) months after the Closing date, Seller shall,
from time to time, upon five (5) days’ prior written notice from Buyer, provide
Buyer and its accountants with access to such books, records and materials
relating solely to the operations and financial results of the Property for the
fiscal years that ended on December 31, 2009, and December 31, 2010, and for the
period beginning January 1, 2011, and ending on the Closing date. All costs
incurred as a result of Buyer undertaking the foregoing activities shall be
borne exclusively by Buyer. All books, records and materials shall be provided
without representation or warranty as to accuracy or completeness or otherwise.
All such activities described in this Section shall be conducted at Seller’s or
its agent’s place of business in a commercially reasonable fashion during normal
business hours.
41. Miscellaneous.
     41.1 Entire Agreement; Merger Clause. This Agreement constitutes the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof, and it supersedes all prior and contemporaneous representations,
agreements and understandings with respect thereto, whether written or oral.
     41.2 Attorneys’ Fees. Notwithstanding anything to the contrary contained in
this Agreement, if any litigation ensues between the Buyer and the Seller in
connection with this Agreement, the reasonable attorneys’ fees of the prevailing
party shall be paid by the other party. The agreement contained in this Section
shall survive the closing or any termination of this Agreement.
     41.3 Further Assurances. From time to time at the Buyer’s written request
(whether at or after the Closing), the Seller shall execute, acknowledge and
deliver such other and further

 



--------------------------------------------------------------------------------



 



documents, and shall take such further action, as the Buyer may reasonably
request to better effectuate the provisions of this Agreement, provided that the
same can be done without material cost or liability to the Seller.
     41.4 WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED ON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE PROPERTY OR ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
RELATED HERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS TRANSACTION. THE AGREEMENT
CONTAINED IN THIS SECTION SHALL SURVIVE THE CLOSING OR A TERMINATION OF THIS
AGREEMENT.
     41.5 Business Days. If the last day provided for in this Agreement for the
Seller or the Buyer to take a particular action is a Saturday, Sunday or legal
holiday, such last day shall be extended until the next day that is not a
Saturday, Sunday or legal holiday.
     41.6 Certain Particular Provisions. (a) No provision of this Agreement may
be changed or waived orally or by any course of dealing, but only by an
instrument in writing signed by the party to be charged with such change or
waiver.
          (b) This Agreement may be executed in two or more counterparts, and by
different parties on different counterparts, each of which shall be deemed to be
an original, but all of which taken together shall constitute one and the same
Agreement.
          (c) The captions in this Agreement are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Agreement or any of the provisions hereof.
          (d) The terms of this Agreement have been negotiated by the Seller and
the Buyer in consultation with counsel and reflect the consensus reached by them
as a result of their joint negotiations. No provision of this Agreement shall be
interpreted or construed against a particular party or in favor of another party
merely because of which party (or its counsel) drafted or supplied the wording
for such provision.
          (e) No failure or delay on the part of either party in exercising any
right or remedy in respect of this Agreement shall operate as a waiver thereof;
nor shall any single or partial exercise thereof preclude any other or further
exercise of the same or any other right or remedy on the same or any future
occasion.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have set their hands and seals effective
on the date first above written.
SIGNED AND AGREED TO BY:

          Witnessed or Attested by:   BUYER:     TERRENO REALTY LLC
 
       
 
  By:   Terreno Realty Corporation,
 
       
 
      its sole member and manager
 
       
/s/ Victoria L. Bayley
  By:   /s/ Andrew T. Burke
 
       
 
      Andrew T. Burke
Senior Vice President
 
            SELLER:     SAW MILL PARK, LLC
 
       
/s/ Amanda Foler
  By:   /s/ Edward Russo
 
       
 
      Edward Russo, Manager
 
            ESCROW AGENT:     (as to Sections 5 and 38 only)     (name of title
company)
 
       
 
  By:   /s/ Michelle Viguie
 
       
 
      Michelle Viguie
 
            RUSSO DEVELOPMENT, LLC     (as to Section 39 only)
 
       
/s/ Amanda Foler
  By:   /s/ Edward Russo
 
       
 
      Edward Russo

 



--------------------------------------------------------------------------------



 



STATE OF NEW JERSEY, COUNTY OF BERGEN            SS:
     I CERTIFY that on March 30, 2011, Andrew T. Burke personally came before me
and acknowledged under oath, to my satisfaction, that he:
     (a) is named in and personally signed this document;
     (b) was authorized to and did execute this instrument as the Senior Vice
President of Terreno Realty Corporation as sole member and manager of Terreno
Realty LLC, the entity named in this document; and
     (c) with full authority to bind said entity, did sign and deliver this
document as the binding act and deed of said entity.

                  /s/ Amanda Foler       Amanda Foler      Notary Public     

 